          Case 1:20-cv-02437-PGG Document 8
                                          7 Filed 07/31/20
                                                  07/30/20 Page 1 of 1




                                                                  MEMO ENDORSED
July 30, 2020
                                                                  The August 6, 2020 conference is
Honorable Paul G. Gardephe                                        adjourned sine die. Plaintiff is directed
United States District Judge                                      to move for default by August 30, 2020.
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Barbera v. Foo and Foo LLC (1:20-cv-2347-PGG)

Dear Judge Gardephe,                                                 July 31, 2020

We represent Plaintiff, Robert Barbera, in the above in-captioned case. Defendant has yet to
respond to the complaint. We respectfully request that the initial conference scheduled for
August 6, 2020 be adjourned. Plaintiff will it default motion within the next 30 days.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                    Counsel for Plaintiff Robert Barbera
